DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The disclosure is objected to because of the following informalities: the continuation data needs to be updated, such as in Paragraph 0001, line 3, after “Luczak,”  --now US Patent 10,422,325,-- should be added. 
Appropriate correction is required.


Claim Objections
Claims14-18 are objected to because of the following informalities:  
Claim 13, line 2, recitation of “a spray tip” would be clearer if rewritten as --a spray tip,--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3, 10-12, 14-18 and 19-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination, the proposed readings will be assumed unless otherwise stated.

Claim 2, line 1, recitation of “the first axial bore” lacks antecedent basis.  This limitation would be clearer if rewritten as --a first axial bore”.
Claim 10, lines 12-13, recitation of “the second valve member” is not clear in context.  It is unclear how the “valve member” has a “priming stroke”.  This limitation would be clearer if rewritten as --the second piston--, see Claim 1.
Claim 12, line 2, recitation of “both either” is not clear in context.  For purposes of examination it will be assumed to be either.
Claims 14-18, line 1, recitation of “handheld sprayer” in Claims 14 and 17-18, lack antecedent basis.  This limitation is not clear in context in claims 14-18.  For purposes of examination it will be assumed to the --fluid spraying system--
Claim 19, line 4, recitation of “the downstream face” lacks antecedent basis.  This limitation would be clearer if rewritten as --a downstream face--.
Claim 19, line 10, recitation of “downstream” is not clear in context.  This is not the same “downstream” as in lines 3 or 4.  This is a different stream and requires some form of datum to establish its direction.  For purposes of examination any direction from a reservoir will be assumed.
Claim 19, line 12, recitation of “to prime the pump” is not clear in context.  Priming of the pump, i.e. removing air, occurs on the discharge stroke and not the suction stroke.  For purposes of examination this limitation will be assumed to be fill the pump.
Claim 19, line 15, recitation of “control flow the pumped fluid” is not clear in context.  This limitation would be clearer if rewritten as --control flow of pumped fluid--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7, 9, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. US 3,894,816.

With respect to Claim 1, Davis et al. discloses a pump 2 comprising: a first piston 20/70/54 at least partially disposed within a first cylinder (horizontal bore inside 24, hereafter 24), the first piston 20/70/54 having a downstream (toward 69 in Figure 3, portrait view) end 70 movable within the first cylinder 51; and a first check valve 59/65 disposed at an exit 69 of the first cylinder 24, the first check valve 59/65 including a first valve member 59; wherein the first piston 20/70/54, the first cylinder 24, and the first check valve 59/60 are configured such that the downstream end 70 of the first piston 20/70/54 impacts the first valve member (59, Column 5, lines 7-11) to drive the first valve member 59 from a closed position (as seen in Figure 2) to an open position (as seen in Figure 3) during a priming stroke (“priming”, Column 5, lines 7-11) of the first piston 20/70/54, and such that fluid (“paint or other fluid”, Colum 4, line 26) being expelled from within the first cylinder 24 by the first piston 20/70/54 during a pressure stroke (as seen in Figure 3) of the first piston 20/70/54 when the pump 2 is primed (“create a pressure on the pumping fluid”, Column 4, lines 29-35) drives (Column 4, lines 40-45) the first valve member 59 from the closed position (as seen in Figure 2) to the open position (as seen in Figure 3) such that the downstream end 70 does not impact (Column 4, line 55-60, “except”, on the pressure stroke the pressure of the fluid 

With respect to Claim 2, as it depends from Claim 1, Davis et al. disclose the first piston 20/70/54 is drawn rearward (to the right in Figure 3, portrait view) through the first axial bore 21 during a suction stroke (Column 4, lines 22-28) and is configured to draw a fluid (“paint or other fluid”, Colum 4, line 26) into the first axial bore 21 during the suction stroke (as seen in Figure 2); and the first piston 20/70/54 is driven forward (to the left in Figure 3) through the first axial bore 21 during the pressure stroke and is configured build a pressure in the fluid (Column 4, lines 28-36) and drive the fluid downstream (toward 67 in Figure 3) out of the first axial bore 21 through the first check valve 59/65 during the pressure stroke (as seen in Figure 3).

With respect to Claim 3, as it depends from Claim 2, Davis et al. disclose the first piston 20/70/54 is sized such that the downstream end 70 of the first piston 20/70/54 does not impact the first valve member 59 during both the suction stroke (as seen in Figure 2, the piston is moving away from 59) and the pressure stroke (as seen in Figure 3, 59 is remote of 20/70/54).

With respect to Claim 4, as it depends from Claim 1, Davis et al. disclose the first cylinder 24 is disposed in a first axial bore 21 (the horizontal bore inside 24 is disposed in 21, see Figure 3).



With respect to Claim 6, as it depends from Claim 5, Davis et al. disclose the downstream end 70 of the first piston 20/70/54 is one of aligned (the left face of 70 is aligned with 66 with 20/70/54 in far left positon, see Figure 3) with the downstream face (right side of 57, in Figure 3, portrait view) of the first cylinder 24 with the first piston 20/70/54 in a forward-most position (as seen in Figure 3) and disposed within the first cylinder upstream of the downstream face of the first cylinder with the piston in a forward-most position.

With respect to Claim 7, as it depends from Claim 1, Davis et al. disclose the first valve member 59 is a ball (Column 4, line 56).

With respect to Claim 9, as it depends from Claim 7, Davis et al. disclose a downstream face (right side of 57, in Figure 3, portrait view) of the first cylinder 24 includes a sealing lip 66 configured to mate with a curvature of the ball (Column 4, lines 55-57) such that a portion of the ball (Column 4, line 56) extends (see Figure 2) into the first cylinder 24 (the entire ball is located within the horizontal bore inside 24).


With respect to Claim 13, Davis et al. disclose a fluid spraying system comprising: a sprayer 1 configured to spray a pumped fluid (“paint or other fluid”, Column 4, line 26) through a spray tip 69; a reservoir 64 connected to the sprayer 1 (see Figure 1) and configured to store a supply of the pumped fluid (Column 4, lines 49-53); and a pump 5/2 configured to draw the fluid from the reservoir 64 (Column 4, lines 49-53) and drive the pumped fluid downstream (away from 69) to the spray tip (69, Column 4, lines 60-66), the pump comprising: a cylinder (horizontal bore inside 24, hereafter 24); an inlet 56 configured to receive the pumped fluid (“paint or other fluid”, Colum 4, line 26) from the reservoir 64; a piston 20/70/54 extending into the cylinder 24, the piston having an upstream end (right side of 20/70/54 in Figure 3, portrait view) connected to a drive 5/42/45/55 and a downstream end 70 configured to reciprocate within the cylinder 24, the piston 20/70/54 configured to draw (Column 4, lines 23-28) the pumped fluid from the reservoir 64 during a suction stroke (as seen in Figure 2) and to drive the pumped fluid (Column 4, lines 28-36) downstream (toward 69) to the spray tip 69 during a pressure stroke (as seen in Figure 3); and a check valve 59/65 configured to control flow the pumped fluid downstream from the cylinder 24, the check valve 59/65 including a valve member 59; wherein the piston 20/70/54, the cylinder 24, and the check valve 59/65 are configured such that the downstream end 70 of the piston 20/70/54 impacts the valve member (59, Column 5, lines 7-11) to drive the valve member 59 from a closed position (as seen in Figure 2) to an open position (as seen in Figure 3) during a priming stroke (“priming”, Column 5, lines 7-11) of the piston 20/70/54, and such that fluid (“paint or other fluid”, Colum 4, line 26) being expelled from 

With respect to Claim 14, as it depends from Claim 13, Davis et al. disclose a portion (portion of 24 inside 66) of the cylinder 24 disposed between the downstream end 70 of the piston 20/70/54 and the valve member 59 is devoid of the pumped fluid (at startup the entire cylinder is devoid of fluid, Column 5, lines 5-11) during the priming stroke (“priming”, Column 5, lines 7-11).

With respect to Claim 15, as it depends from Claim 14, Davis et al. disclose the piston 20/70/54 is drawn upstream (right end of 24, in Figure 3) through the cylinder 24 by the drive 5/42/45/55 during the suction stroke (as seen in Figure 2, Column 4, lines 22-28), and the piston 20/70/54 is configured to draw the pumped fluid (“paint or other fluid”, Colum 4, line 26) from the reservoir 64 and into the cylinder 24 during the suction stroke (as seen in Figure 2, Column 4, lines 43-56); the piston 20/70/54 is driven downstream (to the left of 24) through the cylinder 24 by the drive 5/42/45/55 during the pressure stroke (as seen in Figure 3), and the piston 20/70/54 is configured to drive 

With respect to Claim 16, as it depends from Claim 15, Davis et al. disclose the cylinder 24 is disposed within an axial bore 21 in a pump body 2 of the pump 5/2, wherein the piston 20/70/54 extends into the cylinder 24, and wherein a downstream face (right side of 57, in Figure 3, portrait view) of the cylinder 24 forms a seat 66 for the valve member 59 such that the valve member contacts (Column 4, lines 55-57) the downstream face (right side of 57, in Figure 3, portrait view) when the valve member 59 is in the closed position (as seen in Figure 2).

With respect to Claim 17, as it depends from Claim 13, Davis et al. disclose the downstream end 70 of the piston20/70/54 is one of aligned (the left face of 70 is aligned with 66 with 20/70/54 in far left positon, see Figure 3) with the downstream face (right side of 57, in Figure 3, portrait view) of the cylinder 24 when the piston 20/70/54 is in a forward-most position (as seen in Figure 3) and disposed upstream of the downstream face of the cylinder when the piston is in the forward-most position.




With respect to Claim 20, as it depends from 19, Davis et al. disclose driving the piston 20/70/54 in the first direction (to the left in Figure 3, portrait view) within the cylinder 24 and through a pressure stroke (as seen in Figure 3); building a pressure .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (mentioned previously), in view of Welby US 2,481,183.

With respect to Claim 8, as it depends from Claim 7, although Davis et al. disclose most of the limitations of the claim, including a first check valve 59/65 further having a ball (Column 4, line 56) and a spring 65 configured to urge (Column 4, lines . 


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (mentioned previously).
With respect to Claim 10, as it depends from Claim 1, although Davis et al. discloses most of the limitations of the claim, including a piston 20/70/54 disposed within a cylinder 24, the piston 20/70/54 having a downstream end 70 movable within the cylinder 24; a check valve 59/65 disposed at an exit 69 of the cylinder 24, the check valve 59/65 including a valve member 59; wherein the piston 20/70/54 extends into the cylinder 24, and wherein a downstream face (right side of 57, in Figure 3, portrait view) of the cylinder 24 forms a seat 66 for the valve member 59 such that the valve member 59 contacts the downstream face (right side of 57, in Figure 3) when the valve member 59 is in the closed position (as seen in Figure 2); and wherein the downstream end 70 of the piston 20/70/54 is configured to impact the valve member 59 to drive the valve member 59 from a closed position (as seen in Figure 2) to an open St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
This simple combination is achieved by merely duplicating of the first pump and drive assembly and placing it adjacent to the first pump assembly. This simple modification discloses all the elements of Claim 10 and is well within an entry level of skill in the art.

With respect to Claim 11, as it depends from Claim 10, although Davis et al. disclose most of the limitations of the claim, including a valve retainer 67 secured within a downstream end (left end of 24) of an axial bore 21 within which a cylinder 24 is disposed, the valve retainer 67 configured to retain (Column 4, lines 60-66) the check St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
This simple combination is achieved by merely duplicating of the first pump and drive assembly and placing it adjacent to the first pump assembly. This simple modification discloses all the elements of Claim 11 and is well within an entry level of skill in the art.

With respect to Claim 12, as it depends from Claim 10, although Davis et al. disclose most of the limitations of the claim, including the piston 20/70/54 does not impact the valve member 59 during either of the suction stroke (as seen in Figure 2, the piston is moving away from 59) and the pressure stroke (as seen in Figure 3, 59 is remote of 20/70/54) of the piston 20/70/54; Davis et al. is silent on a second piston and second valve member, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used a second pump assembly, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
This simple combination is achieved by merely duplicating of the first pump and drive assembly and placing it adjacent to the first pump assembly.  This simple .


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (mentioned previously), in view of Thompson et al. US Pub. 2011/0198413.

With respect to Claim 18, as it depends from Claim 13, although Davis et al. disclose most of the limitations of the claim, including a drive 5/42/45/55 and a linear moving (“axial movement”, Claim 1, lines 10-14) piston 20/70/54, Davis et al. is silent on a gear configured to be rotatably driven by a motor mounted in the housing; and a wobble drive powered by the gear and configured to convert the rotational movement from the gear to a linear movement of the piston.  Thompson et al., disclosing a sprayer pump 10, specifically teach a gear 94 (see Fique 7) configured to be rotatably driven by a motor 20/76 mounted in a housing 12; and a wobble drive 96 (Paragraph 0040, lines 7-11) powered by the gear 94 (see Figure 7) and configured to convert the rotational movement from the gear 94 to a linear movement of a piston 72 (Paragraph 0040, lines 7-11).  Thompson et al. teach the gear, motor and wobble drive advantageously produced high pressure finishes (Paragraph 0044, lines 20).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used gear, motor and wobble drive taught by Thompson et al., in the pump disclosed by Davis et al., to have advantageously produced high pressure finishes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waas et al. US 4,743,179 teach a reciprocating pump with a valve member opened by contact.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
02/24/2021

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746